In an action to recover damages for maintaining a nuisance, plaintiffs appeal from an order of the Supreme Court, Kings County, dated March 9, 1978, which denied their motion to transfer the trial of this action from Kings County to New York County, "without prejudice upon leave to renew by plaintiffs’ attorney, if he so desires, at the time of the jury selection of this matter”. Order affirmed, with one bill of $50 costs and disbursements payable jointly to respondents appearing separately and filing separate briefs. Plaintiffs have failed to show that "there is reason to believe that an impartial trial cannot be had” in Kings County (see CPLR 510, subd 2; People v Berkowitz, — AD2d —). Martuscello, J. P., Latham, Shapiro and O’Connor, JJ., concur.